                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                            3:17-cv-00544-RJC

ROGER L. ROBINETTE, JR.,             )
                                     )
            Plaintiff,               )
                                     )
            v.                       )
                                     )                      ORDER
NANCY A. BERRYHILL, Acting           )
Commissioner of Social Security,     )
                                     )
            Defendant.               )
____________________________________ )

      THIS MATTER comes before the Court on Plaintiff’s Consent Motion for

Attorney Fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C.

§ 2412 and Costs, (Doc. No. 13), and supporting brief and exhibits, (Doc. No. 14).

Plaintiff indicates that Defendant has consented to this Motion, and Defendant has

not objected to the requested fees and the time for doing so has expired. (Id.).

Having reviewed the Motion, supporting exhibits, and the case file, the Court

determines that Plaintiff should be awarded attorney fees under EAJA, 28 U.S.C. §

2412(d), in the amount of $4,575.00, and costs in the amount of $420.01.

      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Attorney Fees,

(Doc. No. 13), is GRANTED. The Court will award attorney fees in the amount of

$4,575.00, and pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), the fee award will

first be subject to offset of any debt Plaintiff may owe to the United States. The

Court also awards costs in the amount of $420.01 to Plaintiff. The Commissioner



                                           1
will determine whether Plaintiff owes a debt to the United States. If so, that debt

will be satisfied first, and if any funds remain, they will be made payable to

Plaintiff and mailed to Plaintiff’s counsel. If the United States Department of the

Treasury reports to the Commissioner that the Plaintiff does not owe any debt, the

Government will exercise its discretion and honor an assignment of EAJA fees, and

pay those fees directly to Plaintiff’s counsel. No additional petition pursuant to 28

U.S.C. § 2412(d) shall be filed.


                                   Signed: February 5, 2019




                                             2
